Exhibit 24 POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that each person whose signature appears below constitutes and appoints Charles B. Lebovitz, John N. Foy and Stephen D. Lebovitz and each of them, with full power to act without the other, his/her true and lawful attorney-in-fact and agent, with full power of substitution and resubstitution, for him/her and in his/her name, place and stead, in any and all capacities, to sign the Annual Report of CBL & Associates Properties, Inc. on Form 10-K for the fiscal year ended December 31, 2010 including one or more amendments to such Form 10-K, which amendments may make such changes as such attorneys-in-fact and agents deems appropriate, and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite and necessary fully to all intents and purposes as he/she might or could do in person thereby ratifying and confirming all that said attorneys-in-fact and agents or any of them, or their or his substitutes or substitute, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has executed this Power-of-Attorney on the date set opposite his/her respective name. Signature Title Date /s/ Charles B. Lebovitz Chairman of the Board February 28, 2011 Charles B. Lebovitz /s/ John N. Foy Vice Chairman of the Board, Chief Financial Officer, Treasurer and Secretary (Principal Financial Officer and Principal Accounting Officer) February 28, 2011 John N. Foy /s/ Stephen D. Lebovitz Director, President and Chief Executive Officer (Principal Executive Officer) February 28, 2011 Stephen D. Lebovitz /s/ Gary L. Bryenton Director February 28, 2011 Gary L. Bryenton /s/ Thomas J. DeRosa Director February 28, 2011 Thomas J. DeRosa /s/ Matthew S. Dominski Director February 28, 2011 Matthew S. DOminiski /s/ Leo Fields Director February 28, 2011 Leo Fields /s/ Kathleen M. Nelson Director February 28, 2011 Kathleen M. Nelson /s/ Winston W. Walker Director February 28, 2011 Winston W. Walker
